      Case 1:11-cv-00691-LAK-RWL Document 2338 Filed 09/19/19 Page 1 of 1




                                                                                Randy M. Mastro
                                                                                Direct: +1 212.351.3825
                                                                                Fax: +1 212.351.5219
                                                                                RMastro@gibsondunn.com




September 18, 2019


VIA ECF

The Honorable Robert W. Lehrburger
United States Magistrate Judge
Daniel Patrick Moynihan Courthouse
500 Pearl Street
New York, NY 10007

Re:    Chevron Corp. v. Donziger, 11 Civ. 0691 (LAK) (S.D.N.Y.)

Dear Judge Lehrburger:

I write respectfully as counsel for Chevron Corporation (“Chevron”) in response to the Court’s
September 17, 2019 order. See Dkt. 2331. Consistent with Your Honor’s August 6, 2019 order
adjourning the scheduled August 7, 2019 hearing (Dkt. 2293), and in an effort to reach a
mutually agreeable date to reschedule that hearing, Chevron reached out to Mr. Donziger twice
via email—once on August 16 and once on September 6—to offer dates it would be available for
a rescheduled hearing. See Ex. A. Mr. Donziger did not respond to either email.

Following Your Honor’s order yesterday directing the parties to coordinate regarding a new date
for the hearing (Dkt. 2331), Chevron reached out to Mr. Donziger via email again; confirmed
that it would be available for a hearing on October 2, 3, 4, 8, or 18; and requested that Mr.
Donziger provide his availability for those dates. See Ex. A. Once again, Mr. Donziger did not
respond. Chevron has responded to the Courtroom Deputy’s email regarding its availability for a
conference on October 11, 2019. As always, we appreciate Your Honor’s consideration.


                                           Respectfully,


                                           /s/ Randy M. Mastro
                                           Randy M. Mastro

cc: All counsel of record
